department of the treasury internal_revenue_service washington d c may tax_exempt_and_government_entities_division u i l rekkkekkek kreerkekre krkekekke legend decedent ke taxpayer a kreekekkee ira x krrekkeke company o kreekkekre company p trust f ira y trust g dear kreekrereke rrkekeeke ere ee eee fee eek in response to ruling_request dated date as supplemented by this is correspondence dated date and date submitted on your behalf by your authorized representative a the following facts have been submitted and represented by taxpayer a at the time of his death decedent maintained ira x with company p the custodian of ira x was company p decedent had not started receiving required minimum distributions from ira x prior to his death because he had not reached his required_beginning_date for purposes of sec_401 of the internal_revenue_code made applicable to individual_retirement_arrangements iras under sec_408 a of the code decedent decedent would have was born on august and died on date attained age on date decedent's required_beginning_date was april reekeree trust f was the beneficiary of a fractional share of ira x having a value equal to the amount of decedent's available estate_tax exemption equivalent remaining after applying to that exemption all other assets not eligible for decedent's_estate tax marital_deduction taxpayer a was the the remaining amount of that exemption was dollar_figure beneficiary of the balance of ira x at the time of decedent's death the account balance of ira x was approximately dollar_figure in a letter dated date taxpayer a requested company p to split ira x and transfer approximately dollar_figure to ira y a new ira established at company p in the decedent's name with taxpayer a as its sole beneficiary prior to the commencement of distributions from ira x taxpayer a requested that she receive a monthly distribution from ira y taxpayer a received monthly distributions from ira y until that account was exhausted and closed in date pursuant to taxpayer a's request the balance of ira x approximately dollar_figure remained in ira x with trust f as its sole beneficiary taxpayer a is the trustee of trust f trust f provides that during taxpayer a's lifetime the net_income of trust f shall be paid to her at least quarterly and that the trustee of trust f shall pay from the principal of the trust estate such sums as taxpayer a may in writing trust f further provides that upon the death of taxpayer a the remaining request amounts in trust f principal and income shall be paid to such appointees including taxpayer a's estate as directed by taxpayer a's last will and testament in the same date letter to company p taxpayer a advised company p that as trustee of trust f she would take distributions from ira x company p recognized trust f as the beneficiary of ira x and treated taxpayer a as the designated_beneficiary of trust f and began making required minimum distributions based on taxpayer a's life expectancy from ira x to taxpayer a in date and continuing through in date taxpayer a was advised by company o that fifty percent of the balance of ira x had to be distributed prior to the close of which was the calendar_year which contained the fifth anniversary of decedent's death to accomplish this distribution taxpayer a on date signed and returned to company o a distribution form that resulted in a total_distribution of dollar_figure being made from ira x on date although trust f was the beneficiary of ira x the distribution form used to initiate the distribution was signed by taxpayer a in her individual name not as trustee of trust f the account at company o to which the ira x distribution was made was not trust f but taxpayer a's revocable grantor_trust trust g taxpayer a subsequently challenged the _ validity of the distribution and on date asked company o to rescind the distribution and redeposit the distribution back into ira x taxpayer a was informed that the funds could not be redeposited into ira x because the 60-day rollover period had - expired remain in that trust all of the securities and the money funds transferred from ira x to trust g krkrkkerek based upon the above facts and representations the following rulings have been requested the distribution from ira x of fifty percent of the balance in ira x was not required under sec_408 and the applicable minimum distribution regulations the distribution may be redeposited into ira x despite the expiration of the 60-day rollover period provided for in code sec_408 and if the distribution is so redeposited taxpayer a will not be required to include the distribution in her gross_income for under code sec_408 sec_408 of the code provides that under regulations prescribed by the secretary rules similar to the rules of sec_401 and the incidental death_benefit requirements of sec_401 shall apply to the distribution of the entire_interest of an individual for whose benefit the ira trust is maintained sec_401 sets forth the general rules applicable to required minimum distributions from qualified_plans sec_401 of the code provides that a_trust shall not constitute a qualified_trust under that subsection unless the plan provides that the entire_interest of each employee will be distributed beginning not later than the required_beginning_date in accordance with regulations over the life of such employee or over the lives of such employee and a designated_beneficiary or over a period not extending beyond the life expectancy of such employee or the life expectancy of such employee and a designated_beneficiary sec_401 provides in relevant part that the term required_beginning_date of the calendar_year following the calendar_year in which the employee means april attains age sec_401 of the code provides that a_trust shall not constitute a qualified_trust under this section unless the plan provides that if an employee dies before the distribution of the employee's interest has begun in accordance with subparagraph a ii the entire_interest of the employee will be distributed within years after the death of such employee sec_1 a -1 of the proposed income_tax regulations published in the federal_register on date as amended hereinafter referred to as old proposed_regulations question answer c-2 provided that in order to satisfy the five-year rule in sec_401 the employee's entire_interest must be distributed as of december of the calendar_year which contains the fifth anniversary of the date of the employee's death in general taxpayers could rely on the old proposed_regulations for guidance in determining required minimum distributions from all account balances and benefits in existence on or after date sec_401 of the code provides an exception to the above referenced five- krerkeree year rule under the exception any portion of an employee's interest payable to a designated_beneficiary which is to be distributed in accordance with regulations over the life of such designated_beneficiary or over a period not extending beyond the life expectancy of such beneficiary may be so distributed beginning not later than one year after the date of the employee's death or such later date as the secretary may by regulations prescribe decedent died prior to his required_beginning_date which was date prior to his death decedent named trust f as the beneficiary of his ira x sec_1_401_a_9_-1 of the old proposed_regulations question answer d-5 provided that only an individual may be a designated_beneficiary for purposes of determining the distribution period under sec_401 of the code consequently a_trust itself may not be the designated_beneficiary even though the trust is named as a beneficiary however if the requirements of paragraph b of this question answer d-5 a are met distributions made to the trust will be treated as paid to the beneficiaries of the trust with respect to the trust's interest in the employee's benefit and the beneficiaries of the trust will be treated as having been designated as beneficiaries of the employee under the plan for purposes of determining the distribution period under sec_401 of the code distributions from an ira during the owner's lifetime must satisfy the minimum distribution incidental benefit requirement of sec_1_401_a_9_-2 of the old proposed_regulations this is a requirement that must be met to ensure that the ira is used primarily to provide retirement benefits to the ira owner after the owner's death only incidental_benefits are expected to remain for distribution to the owner's beneficiary or beneficiaries sec_1_401_a_9_-2 question and answer a-3 of the old proposed_regulations provided in part that the minimum distribution incidental benefit requirement does not apply to distributions after the employee's ira owner's death since decedent died prior to his required_beginning_date the minimum distribution incidental benefit requirement does not apply to distributions from ira x in years after the death of the decedent decedent died on date prior to his required_beginning_date trust f was named the beneficiary of decedent's ira x prior to his death company p in making distributions from ira x treated taxpayer a the sole beneficiary of trust f during her lifetime as the designated_beneficiary of ira x and commenced making distributions to her based on her life expectancy on or about date the end of the year following the year of decedent's death periodic distributions payable to a designated_beneficiary over such designated beneficiary's life expectancy commencing not later than one year after the date of the employee's death is a distribution method that falls within the exception to the five-year rule_of sec_401 of the code with respect to ruling number one we conclude that since distributions from ira x commenced within the period rekkerek beginning not later than one year after the date of decedent's death over taxpayer a's life expectancy a distribution from ira x of fifty percent of the ira x account balance was not required under sec_408 and the applicable minimum_distribution_rules with respect to ruling number two sec_408 of the code provides in general that except as otherwise provided in sec_408 any amount_paid or distributed from an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 sec_408 of the code provides that sec_408 does not apply to a rollover_distribution if such distribution satisfies the requirements of sec_408 and b sec_408 of the code provides that sec_408 does not apply to any amounts paid or distributed out of an ira to an individual for whose benefit the account is maintained if the entire amount received including money and any other_property is paid into an ira other than an endowment_contract for the benefit of such individual not later than the day after the day on which he receives the payment or distribution based on the facts submitted a distribution was made from ira x to trust g on date trust g a grantor_trust is not an individual_retirement_arrangement as described in either code sec_408 or sec_408 since more than days have elapsed since the distribution was made we conclude with respect to ruling number two that you may not redeposit the distribution back into ira x or any other individual_retirement_arrangement described in either code sec_408 or sec_408 therefore pursuant to sec_408 such amount shall be included in the payee's gross_income in the year the distribution was made from ira x to trust g sec_408 of the code provides that the secretary may waive the 60-day rollover requirement under subparagraphs a and c where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to the requirements the relief provided for by sec_408 is applicable to distributions made after date the secretary had no authority to extend the 60-day rollover deadline for distributions made prior to date this ruling assumes that ira x and ira y meet the requirements of sec_408 of the code at all times relevant to this transaction the conclusions reached herein are limited to the facts as submitted by taxpayer a in correspondence dated date date and date this ruling expresses no opinion as to whether trust f meets the requirements of sec_1 a - of the old proposed_regulations question answer d-5 further this ruling expresses keeekrkeek ‘no opinion as to whether the distributions from ira x to taxpayer a the transfer of funds from ira x to ira y or the distributions from ira y to taxpayer a met the requirements of sec_401 of the code the conclusions reached in this ruling are based on the old proposed_regulations under code sec_401 final regulations under code sec_401 were published in the federal_register on date these regulations apply for determining required no minimum distributions for calendar years beginning on or after date consideration has been given to the effect of the final regulations on the above facts and representations no opinion is expressed as to the federal tax consequences of the transaction described above under any other provisions of the code this ruling is directed only to the taxpayer who requested it code sec_6110 provides that it may not be used or cited by others as precedent if your have any questions please contact t ep ra t2 at a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office sincerely yours signed joyce eb floyd joyce e floyd manager employee_plans technical group enclosures deleted copy of letter_ruling form_437
